NUMBERS 13-18-00509-CR, 13-18-00510-CR, 13-18-00511-CR,
  13-18-00512-CR, 13-18-00513-CR, 13-18-00514-CR, 13-18-00515-CR,
  13-18-00516-CR, 13-18-00517-CR, 13-18-00518-CR, 13-18-00519-CR,
 13-18-00520-CR, 13-18-00521-CR, 13-18-00522-CR, & 13-18-00523-CR

                                 COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                        IN RE SHANE MATTHEW BUCHEL


                        On Petition for Writ of Mandamus.


                                          ORDER

    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

       Shane Matthew Buchel filed a pleading in the foregoing causes through which he

contends that the trial court erred by failing to “consolidate restitution” in trial court cause

numbers 15-11-12,314A; 15-11-12,315; 15-11-12,316; 15-11-12,317; 15-11-12,318; 15-

11-12,319; 15-11-12,320; 15-11-12,321A; 15-11-12,322A; 15-11,12,323A; 15-11-

12,324A; 15-11-12,325A; 15-11-12,326A; 15-11-12,327; and 15-11-12,328A in the 24th

District Court of DeWitt County, Texas, and docketed respectively in the foregoing
appellate cause numbers. Buchel argues, inter alia, that the trial court allowed the

collection of restitution and fees for each of the foregoing cases according to each

individual judgment and the corresponding order to withdraw funds from his inmate trust

account cases, even though the restitution and fees were ordered pursuant to concurrent

sentences. See, e.g., State v. Crook, 248 S.W.3d 172, 174–77 (Tex. Crim. App. 2008)

(plurality op.). We construe Buchel’s pleading as a petition for writ of mandamus.

       The Court requests that the State of Texas, acting by and through the District

Attorney for DeWitt County, Texas, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8. t

       IT IS SO ORDERED.

                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of September, 2018.




                                            2